DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5, is objected to because of the following informalities:  In claim 5, at the end there are two periods “..” one period should be removed.  Appropriate correction is required.
Claim 16, is objected to because of the following informalities:  In claim 16, at the end there are two periods “..” one period should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wexler (US PGPUB 2022/0021985 A1).

As per claim 1, Wexler discloses a method comprising: 
determining that a first person is wearing a hearing aid (Wexler, paragraphs 376, 378 and 524, discloses Hearing aid system 4160 may include apparatus 110 and identify one or more individuals within environment 4150 using wearable microphone 1720); 
determining, from images captured by a camera, that a second person is speaking to the first person (Wexler, Fig. 26:2631:2601:2011, and paragraphs 14, 238, 282, 287 and 299, discloses recognized individual is speaking to the user); 
determining an audio stream for an environment in which the first person is located (Wexler, paragraph 285, discloses Wearable device 2631 may further include at least one microphone configured to receive one or more audio signals from the environment of user 2601); 
determining whether more than one sound stream is encoded in the audio stream (Wexler, paragraphs 285-287, and 296, discloses the microphone may be configured to receive (or detect) a first audio signal associated with the voice of the first individual 2611 and a second audio signal associated with the voice of the second individual 2612); 
based on determining that more than one sound stream is encoded in audio data (Wexler, paragraphs 237-239, 248, 262, 480 and 501, discloses when the recognized individual is speaking to the user,), identifying a portion of captured sounds that corresponds to the second person speaking to the first person (Wexler, paragraphs 285-287, and 412, discloses the microphone may be configured to receive (or detect) a first audio signal associated with the voice of the first individual 2611 and a second audio signal associated with the voice of the second individual 2612); and 
providing, to the hearing aid, audio data that increases a volume of the portion of captured sounds relative to other portions of the captured sounds (Wexler, paragraphs 286 and 309-310, discloses The processor may detect at least one amplification criteria indicative of a voice amplification priority between the first individual and the second individual. And also please see Fig. 28, which further elaborate on selectively amplifying an audio signal).

As per claim 2, Wexler further discloses the method of claim 1, wherein determining whether more than one sound stream is encoded in the audio stream comprises: determining whether the audio stream includes a first sound stream that corresponds to the second person speaking to the first person and a second sound stream that corresponds to a third person speaking to a fourth person (Wexler, Fig. 51B, and paragraphs 387, 392-394 and 626, discloses Speaker 3302 may be facing speaker 3303 (not shown in FIG. 33), and, based on the images captured by image capturing device 3322 of the hearing aid system, the hearing aid system may determine that speaker 3302 is addressing speaker 3303. The hearing aid system may be configured to transcribe the conversation between speaker 3302 and speaker 3303 and to identify the first speech as belonging to speaker 3302 and the second speech as to belonging to speaker 3303).

As per claim 3, Wexler further discloses the method of claim 2, wherein determining whether the audio stream includes a first sound stream that corresponds to the second person speaking to the first person and a second sound stream that corresponds to a third person speaking to a fourth person comprises: determining, from the images, that the third person is speaking to the fourth person in the environment (Wexler, Fig. 51B, and paragraphs 387, 392-394, and 397, discloses the hearing aid system may identify and recognize speaker 3302 and/or speaker 3303. Speaker 3302 may be facing speaker 3303 (not shown in FIG. 33), and, based on the images captured by image capturing device 3322 of the hearing aid system, the hearing aid system may determine that speaker 3302 is addressing speaker 3303. The hearing aid system may be configured to transcribe the conversation between speaker 3302 and speaker 3303 and to identify the first speech as belonging to speaker 3302 and the second speech as to belonging to speaker 3303.).

As per claim 4, Wexler further discloses the method of claim 1, wherein determining whether more than one sound stream is encoded in the audio stream comprises: determining, from the audio stream, that speech is being spoken with a voice that does not belong to the first person and does not belong to the second person (Wexler, paragraph 395, discloses if a speaker is not identified, the speaker's voiceprint may be extracted from an earlier part of the conversation when only that speaker was engaged in the conversation. The extraction of the voiceprint may be performed on segments of the audio for which the number of speaker algorithm indicates a single speaker. The extracted voiceprint may then be used later in the conversation for separating the speaker's voice from other voices).

As per claim 5, Wexler further discloses the method of claim 1, based on determining that more than one sound stream is encoded in the audio data, identifying a portion of captured sounds that corresponds to the second person speaking to the first person comprises: identifying a portion of speech in the captured sounds that matches a voice of the second person (Wexler, paragraphs 228 and 445-446, discloses when the identity of the speaker is determined from the captured images, speaker and speech matching module 3662 may be used to match the identity of the speaker with the audio signal corresponding to the voice of the speaker detected).

As per claim 6, Wexler further discloses the method of claim 1, wherein determining, from images captured by a camera, that a second person is speaking to the first person comprises: determining, from the images, that the first person and the second person are within a threshold distance from each other and are facing each other (Wexler, paragraphs 236, 240 and 303, and also please see Fig. 26 and Fig. 38C).

As per claim 7, Wexler further discloses the method of claim 1, wherein determining an audio stream for the environment in which the first person is located comprises: identifying a microphone in the environment in which the first person is located (Wexler, paragraph 524, discloses Hearing aid system 4160 may include apparatus 110 and identify one or more individuals within environment 4150 using wearable microphone 1720); and obtaining the audio stream from the microphone that was identified (Wexler, paragraphs 524 and 525).

As per claim 8, Wexler further discloses the method of claim 1, wherein determining that a first person is wearing a hearing aid comprises: detecting, based on image recognition performed on the images captured by the camera, an appearance of the hearing aid in the images (Wexler, paragraphs 484 and 485).

As per claim 9, Wexler further discloses the method of claim 1, wherein determining that a first person is wearing a hearing aid comprises: detecting a presence of the hearing aid through network discovery (Wexler, paragraph 378); and 
determining that the first person is wearing the hearing aid based on one or more of audio captured by the hearing aid or the images (Wexler, paragraph 366).

As per claim 10, Wexler further discloses the method of claim 1, wherein providing, to the hearing aid, audio data that increases a volume of the portion of captured sounds relative to other portions of the captured sounds comprises at least one of: reducing a volume of the captured sounds that do not correspond to the second person speaking to the first person; or increasing the volume of the portion of the captured sounds that correspond to the second person speaking to the first person (Wexler, paragraphs 299, 360 and 553-554).

As per claim 11, Wexler further discloses the method of claim 1, comprising: based on determining that more than one sound stream is not encoded in subsequent audio data, skipping emphasis of any portion of the audio stream (Wexler, paragraphs 299, 360 and 554).

As per claim 12, Wexler discloses a system comprising: 
one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations (Wexler, paragraphs 16 and 25) comprising: 
For rest of claim limitations please see the analysis of claim 1.

As per claim 13, please see the analysis of claim 2.

As per claim 14, please see the analysis of claim 3.

As per claim 15, please see the analysis of claim 4.

As per claim 16, please see the analysis of claim 5.

As per claim 17, please see the analysis of claim 6.

As per claim 18, please see the analysis of claim 7.


As per claim 19, please see the analysis of claim 8.

As per claim 20, Wexler discloses a non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations (Wexler, paragraphs 16 and 25) comprising:
For rest of claim limitations please see the analysis of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633